853 F.2d 283
129 L.R.R.M. (BNA) 2200, 109 Lab.Cas.  P 10,693
INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA-AIRLINEDIVISION and Teamsters Local 19,Plaintiffs-Appellees,v.SOUTHWEST AIRLINES COMPANY, Defendant-Appellant.
No. 87-1085.
United States Court of Appeals,Fifth Circuit.
Aug. 9, 1988.

J. Joe Harris, San Antonio, Tex., for defendant-appellant.
James L. Hicks, Jr., Hal K. Gillespie, Dallas, Tex., Wilma B. Liebman, Washington, D.C., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Texas;  Jerry L. Buchmeyer, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion April 21, 5 Cir., 1988, 842 F.2d 794)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, and SMITH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.